Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153949 & (34)                                                                                         Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  DARRIN SCOTT LAPINE,                                                                                 Richard H. Bernstein
           Plaintiff-Appellant,                                                                              Joan L. Larsen,
                                                                                                                       Justices
  v                                                                  SC: 153949
                                                                     COA: 332493
  BELLAMY CREEK CORRECTIONAL
  FACILITY WARDEN, PAROLE BOARD, and
  DEPARTMENT OF CORRECTIONS,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 25, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion to amend the
  application is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2016
         p0606
                                                                                Clerk